 1    Daniel Johnson Jr. (No. 57409)
      Mario Moore (No. 231644)
 2    Robert G. Litts (No. 205984)
      DAN JOHNSON LAW GROUP, LLP
 3    400 Oyster Point Blvd., Suite 321
      South San Francisco, CA 94080
 4    Telephone:     (415) 604-4500
      dan@danjohnsonlawgroup.com
 5    mario@danjohnsonlawgroup.com
      robert@danjohnsonlawgroup.com
 6
      Sean P. DeBruine (No. 168071)
 7    1259 El Camino Real, Suite 406
      Menlo Park, CA 94025
 8    Telephone: (650) 269-9140
      sean@debruinelaw.com
 9
      Attorneys for Plaintiff
10    IPSILIUM LLC
11    Sarah E. Piepmeier (SBN 227094)
      Sarah A. Piazza (SBN 293626)
12    Elise S. Edlin (SBN 293756)
      Andrew T. Ohlert (SBN 306443)
13    KIRKLAND & ELLIS LLP
      555 California Street
14    San Francisco, CA 94104
      Telephone: (415) 439-1400
15    Facsimile: (415) 439-1500
      sarah.piepmeier@kirkland.com
16    sarah.piazza@kirkland.com
      elise.edlin@kirkland.com
17    andrew.ohlert@kirkland.com
18    Attorneys for Defendant
      CISCO SYSTEMS, INC.
19
                                   UNITED STATES DISTRICT COURT
20
                                  NORTHERN DISTRICT OF CALIFORNIA
21
                                         OAKLAND DIVISION
22

23    IPSILIUM LLC,                                  Case No. 4-17-cv-07179-HSG (DMR)

24                   Plaintiff,
                                                     SECOND JOINT STIPULATION AND
            v.                                       [PROPOSED] ORDER TO EXTEND
25
                                                     ADR DEADLINE
      CISCO SYSTEMS, INC.
26
                                                     Hon. Haywood S. Gilliam, Jr.
27                   Defendant.
28

     Second Joint Stipulation and [Proposed] Order        Case No. 4-17-cv-07179-HSG (DMR)
     to Extend Mediation Deadline
 1          Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiff Ipsilium LLC (“Ipsilium”) and
 2   Defendant Cisco Systems, Inc. (“Cisco”) (collectively, “the Parties”) hereby jointly stipulate and
 3   agree as follows, subject to the approval of the Court, to extend the deadline to complete mediation:
 4          WHEREAS, under the June 29, 2018 Joint Stipulation and Order to Extend Deadlines (Dkt.
 5   No. 46) the deadline for the parties to complete mediation was extended one week, from August 31,
 6   2018 to the current deadline of September 7, 2018; and
 7          WHEREAS, the parties previously stipulated, and the Court approved an extension of the
 8   mediation deadline until October 12, 2018; and
 9          WHEREAS, the parties scheduled a mediation session with Vicki Veenker, the court-
10   appointed mediator for October 10, 2018, and
11          WHEREAS, on October 9, 2018 Ms. Veenker informed the parties that, due to a medical
12   issue she could not conduct the mediation on October 10 nor later that week; and
13          WHEREAS, Ms. Veenker is not available to mediate this matter prior to the November 28,
14   2018 Claim Construction Tutorial; and
15          WHEREAS, Ms. Veenker informed the parties that she had contacted the Court’s ADR
16   program director and was told that another mediator would be recommended for appointment in Ms.
17   Veenker’s place, but to date the parties have not been contacted by the ADR unit;
18          NOW, THEREFORE, the parties hereby stipulate and request the Court to Order that the
19   deadline for completion of mediation be extended from October 12, 2018 to November 21, 2018.
20   No other deadlines will be affected by this change.
21
     DATED: October 15, 2018                               By /s/ Sean P. DeBruine
22
                                                           Sean P. DeBruine (No. 168071)
23
                                                           Attorney for Plaintiff
24                                                         IPSILIUM, LLC
25                                                         By /s/ Sarah E. Piepmeier
                                                           Sarah E. Piepmeier (No. 227094)
26
                                                           Attorney for Defendant
27                                                         CISCO SYSTEMS, INC.
28
                                                       1
     Second Joint Stipulation and [Proposed] Order               Case No. 4-17-cv-07179-HSG (DMR)
     to Extend Mediation Deadline
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3   DATED: _________
            10/17/2018                            __
                                                   __________
                                                           _____________
                                                                      ____
                                                                         ____
                                                                           _________
                                                                                  ____
                                                                                     ______
                                                  _______________________________________________
                                                                                       __
                                                        Haywood S. Gilliam, Jr.
                                                  Hon. Haywood
 4                                                United States District Judge
 5

 6

 7                                             ATTESTATION
 8          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the
 9   filing of this document has been obtained from the other signatories.
10

11    DATED: October 15, 2018                              /s/ Sean P. DeBruine
                                                              Sean P. DeBruine
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
     Joint Stipulation and [Proposed] Order                      Case No. 4-17-cv-07179-HSG (DMR)
     to Extend Mediation Deadline
